Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 9-12, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0251650.
Regarding claims 1,10, Kim shows in fig.9, a spin-transfer torque magnetoresistive random access memory (STT MRAM) device comprising: a bottom pinned magnetic tunnel junction (MTJ) stack (110,170,130) located on a bottom electrode (160), wherein the bottom pinned MTJ stack comprises a tunnel barrier layer (130) located on a magnetic pinned layer, and a magnetic free layer (122) located on and in direct contact with , a surface of the tunnel barrier layer (130), wherein the magnetic free layer (122) is composed of an ordered aluminum-manganese-germanium-containing alloy [0053] having a tetragonal crystalline symmetry [0006].
As for the specific material, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select material from an available list of possible alloy or combinations, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07
Regarding claims 2, 11, Kim shows in fig.9, a bottom pinned MTJ stack wherein up to 20 atomic percent of the total manganese content of the ordered aluminum-manganese-germanium-containing alloy is replaced with chromium [0053].
As for the specific material, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select material from an available list of possible alloy or combinations, since it has been held to be within the general skill 
As for the specific percentage, Applicant did not show criticality of the particular percentage. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claims 3, 12, Kim shows in fig.9, a bottom pinned MTJ stack, further comprising a MTJ capping layer (140) located on the magnetic free layer (122).
Regarding claims 6, 15, Kim shows in fig.9, a bottom pinned MTJ stack wherein the magnetic free layer (122) has a thickness from 3 nm to 10 nm [0052].
Regarding claims 9, 18, Kim shows in fig.9, a bottom pinned MTJ stack wherein the magnetic reference layer is composed of a cobalt-iron-boron alloy (110) [0040] (CoFeB).
Regarding claim 19 Kim shows in fig.9, an STT MRAM device, wherein the bottom electrode (160) is composed of an electrically conductive metal, an electrically conductive metal alloy, or an electrically conductive metal nitride.
Claims 4, 5, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0251650 in view of Guisan US 2020/0403149.
Regarding claims 4, 5, 13, 14, 20, Kim shows in fig.9, a bottom pinned MTJ stack.

Guisan shows in fig.1A, a bottom pinned MTJ stack further comprising an etch stop layer (36) located on the MTJ capping layer and a hard mask (37) located on the etch stop layer and serves as a top electrode of the device.
Guisan is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Guisan in the device of Kim because it will block oxygen diffusion [0048].
Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0251650 in view of Hu US 2017/0294573.
Regarding claims 7, 16, Kim shows in fig.9, a bottom pinned MTJ stack.
Kim differs from the claimed invention because he does not explicitly disclose a device wherein the magnetic free layer has a magnetic moment area from 0.035 milli-emu/cm2 to 0.15 milli-emu/cm2.
Hu discloses [0034] and fig.3B, a device wherein the magnetic free layer has a magnetic moment area from 0.035 milli-emu/cm2 to 0.15 milli-emu/cm2.
        Hu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim in the device of Hu because it will provide a device with a strong perpendicular anisotropy [0034].
Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0251650 in view of Kamijo US 2003/0128483.
Regarding claims 8, 17, Kim shows in fig.9, a bottom pinned MTJ stack.
Kim differs from the claimed invention because he does not explicitly disclose a device wherein the magnetic free layer has a perpendicular magnetic anisotropy field that is greater than 2 Tesla.
Kamijo discloses [0128] a device wherein the magnetic free layer has a perpendicular magnetic anisotropy field that is greater than 2 Tesla.
Kamijo is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kamijo in the device of Kim because it will provide a device with high operation stability and reliability [0037].
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. The Applicant argues that the reference does not disclose a free layer composed of an ordered AlMnGe. The Examiner respectfully disagrees because Kim discloses [0053] a magnetic free layer composed of an alloy where a list of material that composed the compound could be chosen. I would have been obvious to an artisan skilled in art to look at the list given and rearrange the order of the alloy to yield a composition of AlMnGe because the list is provided and proves that it is known that one can use the materials listed to form the compound. Moreover, Kim discloses [0059, .
As for the limitations such as, ordered AlMnGe is considered as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813